Citation Nr: 1317433	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  10-40 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of post operative herniated nucleus pulposus L5-S1, lumbosacral spine. 

2.  Entitlement to extension of a temporary total rating for treatment and convalescence under 38 C.F.R. § 4.30 beyond April 22, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to November 1954.

This matter comes before the Board from a June 2008 rating decision from the Cleveland Ohio RO that denied entitlement to a rating in excess of 40 percent disabling for the Veteran's lumbar spine disorder.  

During the pendency of this appeal, the Board assigned a temporary 100 percent rating under 38 USC Chapter 35 based on convalescence from surgery from April 22, 2009 to July 1, 2009.  The Veteran has expressed disagreement with the duration of this assignment.  The RO has readjudicated this matter as part and parcel of the increased rating claim as shown in the August 2012 supplemental statement of the case.  While the Board agrees that this matter stems from the increased rating claim and is thereby before it, the Board finds that as different criteria governs the assignment of a temporary 100 percent rating, it should be addressed as a separate issue.  

The Board notes that the Veteran requested a Travel Board hearing, with notice sent to him in March 2013 advising of the scheduled Travel Board hearing date to be held in May 2013.  Subsequent to this notice, the Veteran's representative sent a request for a Travel Board hearing in April 2013.  However, as the hearing was scheduled to take place in May 2013 after this request, it renders such request moot.  The representative did not indicate that the May 2013 hearing conflicted with the Veteran's schedule in the April 2013 hearing request.  The Veteran failed to report to the May 2013 hearing and failed to provide good cause for such failure to report, and a VACOLS notation indicates that he cancelled the hearing.  Thus there is no need shown to reschedule a hearing in this matter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is necessary to remand this matter to address developmental and due process deficiencies.  The last time the Veteran was examined for his lumbar spine disorder was in May 2010, three years ago.  Since that examination, evidence has been obtained suggesting a possible worsening of symptoms.  This evidence, specifically VA records from July 2011 to October 2012, include treatment for lumbar spine symptoms with a notation in October 2012 indicating that the Veteran was in the process of undergoing neurosurgical evaluation.  This raises the possibility that he may be undergoing additional surgery for his lumbar spine disorder.  This additional evidence is noted to have been associated with the electronic folder in February 2013, after the most recent RO adjudication was done via an August 2012 supplemental statement of the case.  No waiver of this evidence is associated with the claims folder or electronic record.  Thus it needs to be reviewed by the RO.

Further, in light of the passage of time since the last examination and the additional evidence suggesting worsening symptoms, the Board finds that another VA examination is necessary.  Additionally the evidence of record suggests the presence of neurological symptoms associated with the lumbar spine disorder, to include a finding of right leg atrophy that may be secondary to denervation from radicular impingement reported in July 2011.  The record overall shows repeated instances of right leg symptoms and atrophy.  Additionally the Veteran has reported other possible neurological manifestations in addition to right leg symptoms, to include bladder symptoms reported in an October 2010 written statement.  Given that the Veteran is service connected for intervertebral disc syndrome, readjudication must include consideration of any neurological symptoms as separate from orthopedic manifestations.  

Finally the VA treatment records in the electronic folder allude to other evidence that needs to be obtained.  This includes the neurosurgical evaluation referred to in the October 2012 record, as well as an MRI of the lumbar spine discussed in the same month.  As the outstanding evidence could potentially pertain to the issue of entitlement to an extension of a temporary total rating for treatment and convalescence, the Board is deferring further consideration of this issue, pending the obtaining of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his lumbar spine disorder since 2011, and that are not already of record, to include any additional VA records from 2012, including the neurosurgical evaluation and MRI mentioned in available records from October 2012.  Additionally the Veteran should identify any additional records that establish convalescence beyond April 22, 2009.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.  

(a)  The examiner should identify all orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

(b)  In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

(c) Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability, including but not limited to any right leg neurological symptoms and muscle atrophy shown.  Any additional complications besides the neurological complications should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate criteria, including but not limited to bladder symptoms.  

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



